DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP05-311283 to Suzuki et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes) or additionally in the alternative under 35 U.S.C. 103 as obvious over JP05-311283 to Suzuki et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes) in view of US 2016/0160321 A1 to Ito et al.
Regarding claim 1, Suzuki discloses an alloy comprising the following composition which overlaps the instantly claimed composition as well as multiple examples of alloys with a composition lying within the instantly claimed composition as follows, such as example 1 (Suzuki, abstract, para [0004-0014], Table 1, Example 1)
Element
Claimed wt%
Suzuki wt%
Example 1 wt%
Overlaps/lies within?
Mg
0.15-0.35
0.1-1
0.12
Yes
P
0.0005-0.01
0.001-0.2
0.008
Yes

0-0.0010
≤impurity
≤impurity
Yes
O
0-0.0100
0-0.0010
0-0.0007
Yes
S
0-0.0050
0-0.0015
0-0.0007
Yes
C
0-0.0010
≤impurity
≤impurity
Yes
Mg + 20P
<0.5
0.12-5
0.28
Yes
Cu
Balance
Balance
Balance
Yes


Wherein example 1 of Suzuki has an IACS of 82%, lying within the instantly claimed range of greater than 75% IACS.
Regarding the instantly claimed H and C content ranges, H and C are present in the alloy of Suzuki in no more than impurity amounts, which appears to lie within the instantly claimed ranges.  In the alternative, one of ordinary skill in the art would seek to limit the impurities in the alloy of Suzuki to as low as possible because impurities are known to impart undesirable properties to an alloy, particularly lowered conductivity in the case of a copper alloy.
Additionally in the alternative, Ito discloses that in a copper alloy, the impurity elements H, P, S and C should be regulated to levels of H: 10 ppm or lower, O: 100 mass ppm or lower, S: 50 mass ppm or lower and C: 10 mass ppm or lower in order to avoid deteriorating various properties of the copper alloy (Ito, para [0073-0084]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to regulate the impurity levels of the copper alloy of Suzuki to levels of H: 10 ppm or lower, O: 100 mass ppm or lower, S: 50 mass ppm or lower and C: 10 mass ppm or lower as suggested by Ito, the motivation for doing so being to avoid deteriorating various properties of the copper alloy (Ito, para [0073-0084]).  
Regarding claim 2, example 1 of Suzuki lies within the instantly claimed ranges.
Regarding claim 3 and 4, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and 2, which would require an unusually low TS to YS ratio in order to have a proof stress below 300 N/mm2.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Claim(s) 1-5, 7, 9, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 3778318 to Finlay et al, or additionally in the alternative under 35 U.S.C. 103 as obvious over US 3778318 to Finlay et al in view of US 2016/0160321 A1 to Ito et al.
Regarding claim 1, Finlay discloses an alloy comprising the following composition which overlaps the instantly claimed composition as well as multiple examples of alloy with a composition lying within the instantly claimed composition as follows, such as alloy L (Finlay, abstract, column 2 lines 34-43, column 9, line 15 – column 12, line 26, claims 1-5, Tables I and II)
Element
Claimed wt%
Finlay wt%
Finlay Alloy L wt%
Overlaps/lies within?
Mg
0.15-0.35
0.01-5.0
0.192
Yes
P
0.0005-0.01
0.002-4.25
0.008
Yes
H
0-0.0010
≤impurity
≤impurity
Yes
O
0-0.0100
≤impurity
≤impurity
Yes
S
0-0.0050
≤impurity
≤impurity
Yes
C
0-0.0010
≤impurity
≤impurity
Yes
Mg + 20P
<0.5
0.05-90
0.352
Yes
Cu
Balance
Balance
Balance
Yes



Additionally in the alternative, Ito discloses that in a copper alloy, the impurity elements H, P, S and C should be regulated to levels of H: 10 ppm or lower, O: 100 mass ppm or lower, S: 50 mass ppm or lower and C: 10 mass ppm or lower in order to avoid deteriorating various properties of the copper alloy (Ito, para [0073-0084]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to regulate the impurity levels of the copper alloy of Finlay to levels of H: 10 ppm or lower, O: 100 mass ppm or lower, S: 50 mass ppm or lower and C: 10 mass ppm or lower as suggested by Ito, the motivation for doing so being to avoid deteriorating various properties of the copper alloy (Ito, para [0073-0084]).  
Regarding the instantly claimed conductivity greater than 75% IACS, Finlay discloses that the alloy may be processed to an IACS of at least 70% or an IACS of at least 90%, with measured IACS of Alloys A-F ranging from 87-93% (Finlay, abstract, column 2 lines 34-43, column 9, line 15 – column 12, line 26, claims 1-5, Tables I and II).  Although Finlay is silent as to the exact IACS of example alloy L, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, alloy L of Finlay would be expected to have the same or similar properties as the instantly claimed alloy because it has the same or substantially the same composition 
Alternatively, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Finlay including the instantly claimed because Finlay discloses the same utility throughout the disclosed ranges.
Regarding claim 2, alloy L of Finlay lies within the instantly claimed ranges.
Regarding claim 3 and 4, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, alloy L of Finlay would be expected to have the same or similar properties as the instantly claimed alloy because it has the same or substantially the same composition and structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claims 5, 7, 9, 11 and 13, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the copper alloy plate strip of Finlay could be employed as a copper alloy for electronic and electrical equipment, including as a component, a terminal, a busbar, or a moveable piece for a relay, and as such meets the instant claims.


Claim Rejections - 35 USC § 103
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as obvious over JP2014047378 to Aida et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes), or additionally in the alternative under 35 U.S.C. 103 as obvious over JP2014047378 to Aida et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes) in view of US 2016/0160321 A1 to Ito et al.
Regarding claim 1, Aida discloses an alloy comprising the following composition which overlaps the instantly claimed composition as follows (Aida, para [0013-0024)
Element
Claimed wt%
Aida wt%
Overlaps?
Mg
0.15-0.35
0.2-1.2
Yes
P
0.0005-0.01
0.001-0.2
Yes
H
0-0.0010
≤impurity
Yes
O
0-0.0100
≤impurity
Yes
S
0-0.0050
≤impurity
Yes
C
0-0.0010
≤impurity
Yes
Mg + 20P
<0.5
0.22-5.2
Yes
Cu
Balance
Balance
Yes


Regarding the instantly claimed H, O, S and C content ranges, H, O, S and C are present in the alloy of Aida in no more than impurity amounts, which appears to lie within the instantly claimed ranges.  In the alternative, one of ordinary skill in the art would seek to limit the impurities in the alloy of Aida to as low as possible because impurities are known to impart undesirable properties to an alloy, particularly lowered conductivity in the case of a copper alloy.
Additionally in the alternative, Ito discloses that in a copper alloy, the impurity elements H, P, S and C should be regulated to levels of H: 10 ppm or lower, O: 100 mass ppm or lower, S: 50 mass ppm or 
Regarding the overlapping ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Aida including the instantly claimed because Aida discloses the same utility throughout the disclosed ranges.
Regarding the instantly claimed conductivity greater than 75% IACS, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Aida would be expected to have the same or similar properties as the instantly claimed alloy because it has the same or substantially the same composition and structure.
Regarding claim 2, the alloy of Aida overlaps the instantly claimed ranges.
Regarding claim 3 and 4, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Aida would be expected to 
Regarding claims 5, 7, 9, 11 and 13, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the copper alloy plate strip of Aida could be employed as a copper alloy for electronic and electrical equipment, including as a component, a terminal, a busbar, or a moveable piece for a relay, and as such meets the instant claims.
Regarding claims 6, 8, 10, 12 and 14, Aida discloses that the alloy plate is plated in Sn (Aida, para [0013]).
Claim(s) 6, 8, 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as obvious over US 3778318 to Finlay et al as applied to claims 1-5, 7, 9, 11, and 13 above and further in view of JP2014047378 to Aida et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Finlay discloses a copper alloy plate as set forth above.  Finlay does not disclose that the copper alloy plate includes a Sn plating layer or a Ag plating layer on a surface of the busbar.
Aida discloses that copper alloy plates may be coated in Sn in order to lower the friction coefficient of the plate (Aida, para [0010-0012]).
Regarding claims 6, 8, 10, 12 and 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made to plate the copper alloy plate of Finlay in Sn as disclosed by Aida.  The motivation for doing so would be to lower the friction coefficient of the plate (Aida, para [0010-0012]).
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the following copending Application Nos:
15/543664
15/737642
	15/741148
	16/076617
	16/976351
Although the claims at issue are not identical, they are not patentably distinct from each other because each of the above cited copending applications recite copper alloy plates with compositions overlapping that of the instantly claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of the copending applications including the instantly claimed because the copending applications disclose the same utility throughout the disclosed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736